Exhibit 10.5

As of April 5, 2007

EDGAR Online, Inc.

50 Washington Street

Norwalk, CT 06854

 

  Re: Intellectual Property Security Agreement

We have entered into a Financing Agreement dated on or about the date hereof
(the Financing Agreement, as amended and supplemented, shall be referred to
hereinafter as the “Financing Agreement”) among Rosenthal & Rosenthal, Inc., as
Lender (hereinafter referred to as “us”, “we”, “our” and like terms), and EDGAR
Online, Inc., as Borrower (hereinafter referred to as “you”) pursuant to which
you have incurred Obligations (as defined in the Financing Agreement).

As part of the inducement for us to enter into the Financing Agreement and in
consideration of the loans we may make to you thereunder, you have agreed to
execute this Intellectual Property Security Agreement covering the Trademarks
and Domain Names listed on Schedule A, the U.S. patents listed on Schedule B,
the U.S. copyrights listed on Schedule C, the license agreements listed on
Schedule D (the “Licenses”) and any future intellectual property registrations,
applications, licenses you may enter into authorizing third parties to use your
intellectual property and all Proceeds (as hereinafter defined) of such Licenses
and any other intellectual property rights you now have or may obtain in the
future.

1. DEFINED TERMS

As used in this Security Agreement, terms defined in the Financing Agreement and
not otherwise defined herein shall have their defined meanings and the following
terms shall have the following meanings, unless the context otherwise requires:

“Code” shall mean the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York.

“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.

“Copyrights” shall mean all copyrights in published and unpublished works, now
or hereafter existing, all right, title and interest therein anywhere in the
world, and all applications, registrations and recordings relating thereto filed
in the United States Copyright Office or in any other government office or
agency anywhere in the world, all whether now owned or hereafter created or
acquired by you. “Copyrights” as used herein includes, without limitation, the
right to print, reprint, publish, reproduce, sell, distribute,



--------------------------------------------------------------------------------

perform, display and make derivative works based on works presently or hereafter
owned by or licensed to you, in whole or in part, and all other rights which you
presently have or hereafter acquire pursuant to any contract that enables you to
conduct its business anywhere in the world, including, without limitation,
copyright assignments, exclusive and non-exclusive licenses; publishing
agreements; printing agreements; distribution agreements; and agreements
relating to translation rights, first and second serial rights, book club,
paperback and secondary publishing rights, and stage, motion picture,
television, home video, phonograph record, merchandising and all other
entertainment or communication-related rights. “Copyrights” as used herein also
includes, without limitation, all of your right, title and interest in all
physical materials embodying works with respect to which you own any Copyrights,
including, without limitation, plates, films, color separations, mechanical art,
and original art and manuscripts.

“Default” shall mean, for purposes of this Security Agreement, any Default as
defined in the Financing Agreement.

“General Intangibles” shall have the meaning assigned to it under Section 9-102
of the Code.

“Intellectual Property Security Agreement” shall mean this Security Agreement,
as the same may from time to time be amended or supplemented.

“Obligations” shall have the meaning assigned to that term in the Financing
Agreement. The term “Obligations” shall also include any and all reasonable
attorney’s fees, costs and other expenses incurred by us or on our behalf in the
collection or enforcement of any of the Obligations and the perfection,
presentation and enforcement of our rights and remedies hereunder and our
security interest in the Collateral.

“Patents” shall mean any patent or patent application listed on Schedule B
annexed hereto, all other U.S. patents, U.S. patent applications, foreign
patents, foreign patent applications (including utility models) and
international (PCT) patent applications owned by you, all parents, divisions,
continuations, continuations-in-part, substitutions and changes of applications
of any of the foregoing U.S., foreign or international patents or patent
applications, whether related thereto directly or through one or more
intervening U.S., foreign or international applications, all U.S. and foreign
patents and patent applications (including utility models) corresponding to or
claiming priority from the aforesaid patents and patent applications, including
all patents of addition, issuing on or registered from any of the foregoing
applications, and all reissues, reexaminations, renewals and extensions of any
of the foregoing U.S. and foreign patents, all whether now owned or hereafter
acquired by you, including, but not limited to, those described in Schedule B
annexed hereto.

“Proceeds” shall include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guarantee payable to you from time to time
with respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due

 

- 2 -



--------------------------------------------------------------------------------

and payable to you from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental body, authority, bureau or agency (or any person
acting under color of governmental authority), and (iii) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

“Trademarks” shall mean any trademarks or domain names listed on Schedule A
annexed hereto, prints and labels on which said trademarks have appeared or
appear, and all designs and general intangibles of like nature, now owned or
hereafter adopted or acquired, all right title and interest therein and thereto,
and all registrations and recordings thereof, including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or with any domain name registrar or in any Patent and
Trademark Office in any country or in the European Union or in any similar
office or agency of the United States or any other country, any State thereof,
or any political subdivision thereof, all whether now owned or hereafter adopted
or acquired by you, including, but not limited to, those described in Schedule A
annexed hereto. Borrower conveys only those rights that it may convey in any
trademarks, tradenames, service marks or other rights of Borrower to use the
term “EDGAR®”. Lender acknowledges that EDGAR® is a registered trademark of the
U.S. Securities and Exchange Commission (the “SEC”), that Borrower’s license
agreement with the SEC prohibits any assignment of Borrower’s rights thereunder
without prior written consent of the SEC and that such consent has not been
obtained.

2. GRANT OF SECURITY INTEREST

As collateral security for your prompt and complete payment and performance of
all Obligations under the Financing Agreement, you hereby pledge and hypothecate
in favor of us, and grant to us a security interest in all of your right, title
and interest (a) in and to the Trademarks and the good will of the business
symbolized by the Trademarks, including, without limitation, all of your
customer lists and other business records and that of your subsidiaries and
affiliates relating to the Trademarks in connection with the goods and services
listed on Schedule A; your domain names; the registrations described in Schedule
A; and any and all proceeds of the foregoing, including, without limitation, any
claims by you against third parties for infringement of the Trademarks; (b) in
and to the Patents and the good will of the business symbolized by the Patents,
including, without limitation, all of your licenses, lists of licensees and
other business records and that of your subsidiaries and affiliates relating to
the Patents; the patents and patent applications listed in Schedule B and all
other patents and patent applications owned by you; and any and all proceeds of
the foregoing, including, without limitation, any claims by you against third
parties for infringement of the Patents; (c) in and to the Copyrights and the
good will of the business symbolized by the Copyrights including without
limitation all of your licenses and other business records and that of your
subsidiaries and affiliates relating to the Copyrights, the copyrights and
copyright applications listed in Schedule C and all other copyrights and
copyright applications owned by you; and any and all proceeds of the foregoing,
including, without limitation, any claims by you against third parties for
infringement of the Copyrights and (d) all of your right, title and interest in,
to and under the following:

(i) all Licenses;

 

- 3 -



--------------------------------------------------------------------------------

(ii) all Accounts, General Intangibles and contract rights arising under or
relating to each and every License (including, without limitation, (A) all
monies due and to become due under any License, (B) any damages arising out of
or for breach or default in respect of any such License, (C) all other amounts
from time to time paid or payable under or in connection with any such License,
and (D) your right to terminate any such License or to perform and to exercise
all remedies thereunder);

(iii) to the extent not otherwise included, all Proceeds and products of any or
all of the foregoing. All of the property referred to in this paragraph 2 is
hereinafter collectively called the “Collateral.”

3. OUR RIGHTS; LIMITATIONS ON OUR OBLIGATIONS

(a) It is expressly agreed by you that, anything herein to the contrary
notwithstanding, you shall remain liable under each License to observe and
perform all the conditions and obligations to be observed and performed by you
thereunder, all in accordance with and pursuant to the terms and provisions of
each such License. We shall not have any obligation or liability under any
License by reason of or arising out of this Security Agreement or its assignment
to us or the receipt by us of any payment relating to any License, pursuant
thereto, nor shall we be required or obligated in any manner to perform or
fulfill any of your obligations under or pursuant to any License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by us or the sufficiency of any performance by any party under
any License, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to us or to which we may be entitled at any time or times.

(b) We may in our own name or in the name of others communicate with parties to
the Licenses in order to verify with them to our satisfaction the existence,
amount and terms of any Licenses.

(c) Upon Default, we may at any time notify parties to the Licenses that we have
a security interest in one or more of the Licenses and notify said parties that
payments shall be made directly to us thereafter. Upon our request at any time
if such Default has occurred and is continuing, you will so notify such parties
to the Licenses.

4. REPRESENTATIONS AND WARRANTIES

(a) Schedule A to this Security Agreement contains a schedule of all Trademarks.
To the best of your knowledge, in the use of the Trademarks, domain names or
otherwise, you and your affiliates and subsidiaries have not infringed, and are
not now infringing on any trade name, trademark, service mark, copyright,
patent, right of privacy or publicity, and

 

- 4 -



--------------------------------------------------------------------------------

are not competing unfairly with, or otherwise violating the rights of any other
party. Except as set forth in Schedule D, you are not a party to any trademark
license agreement or arrangement, whether as licensor or licensee or otherwise,
with respect to any trademarks, service marks, trade names, or copyrights, trade
secrets, know-how, or confidential information which are used in connection with
the goods and services recited in the Trademarks.

(b) Schedule B to this Security Agreement contains a schedule of all Patents. To
the best of your knowledge, you and your affiliates and subsidiaries have not
infringed, and are not now infringing on any patent or otherwise violating the
patent rights of any other party, and have not misappropriated, and are not now
misappropriating on any trade secret or otherwise violating the trade secrets
rights of any other party. Except as set forth in Schedule D, you are not a
party to any patent or trade secret license, agreement or arrangement, whether
as licensor or licensee or otherwise.

(c) To the best of your knowledge, you and your affiliates and subsidiaries have
not infringed, and are not now infringing on any copyright or otherwise
violating the copyright rights of any other party. Except as set forth in
Schedule D, you are not a party to any copyright license, agreement or
arrangement, whether as licensor, licensee or otherwise.

(d) You own or have rights of use in all the Trademarks, Patents and Copyrights
listed on Schedules A, B and C for your business as now conducted by you and
such use does not, to the best of your knowledge, and will not, conflict with,
infringe on, or otherwise violate any rights of others and the Trademarks,
Patents and Copyrights are valid and enforceable.

(e) You are the owner of or have rights of use in all the Trademarks, Patents
and Copyrights listed on Schedules A, B and C for the goods and descriptions set
forth on said Schedules throughout the United States, and no persons, other than
the licensees and licensors identified in Schedule D have the right to use the
Trademarks, Patents or Copyrights in the United States.

(f) Other than as specifically noted on the Schedules, none of the Trademarks,
Patents or Copyrights listed on Schedules A, B and C have been abandoned.

(g) Each License referred to in Schedule D is a bona fide, valid and legally
enforceable obligation by you, to your knowledge, and the licensees thereto. To
the best of your knowledge, all consents, approvals or authorizations required
to be obtained, effected or given in connection with the execution, delivery and
performance of each License by each party thereto and you have been duly
obtained, effected or given, are in full force and effect and do not subject the
scope of such License to any materially adverse limitation, either specific or
general in nature. The rights and obligations of you as Licensor or licensee,
shall also be for the benefit of us, as a secured lender, to you and to any
subsequent purchaser of such Licenses from us.

(h) With respect to each License referred to in Schedule D, neither you nor any
other party to such License is in default nor, to the best of your knowledge, is
likely to

 

- 5 -



--------------------------------------------------------------------------------

become in default in the performance or observance of any of the terms thereof.
You have fully performed all of your material obligations under each License and
your right, title and interest in any License is not subject to any defense,
offset, counterclaim or claim, nor have any of the foregoing been asserted or
alleged against you or your predecessor(s) as to any License.

(i) The Collateral now owned by you is valid and subsisting and in full force
and effect and you have the sole, full and clear title thereto, except as set
forth in any Schedule to this Security Agreement. You have the right and power
to grant the security interest herein granted and the Collateral is not subject
to any liens, claims, mortgages, assignments, licenses (other than licenses set
forth on Schedule D hereto) or security interests, other than as set forth on
Schedule I attached hereto (the “Permitted Encumbrances”).

(j) No security agreement, financing statement, equivalent security or lien
instrument or continuation statement covering all or any part of the Collateral
is on file or of record in any public office, except such as may have been filed
by you in favor of us pursuant to this Security Agreement to the Financing
Agreement, and except as set forth on Schedule J hereto.

(k) This Security Agreement constitutes a valid and continuing lien on and
security interest in the Collateral in our favor, prior to all other liens,
encumbrances, security interests and rights of others, other than the Permitted
Encumbrance, and is enforceable as such as against your creditors and customers,
subject to applicable bankruptcy and insolvency laws and general equitable
principles.

(l) Your principal place of business and the place where your records concerning
the Collateral are kept is the address set forth above and you will not change
such principal place of business or remove such records without forty-five
(45) days prior written notice to us.

(m) The summary description of the Licenses set forth in Schedule D to this
Security Agreement is true and correct in all material respects. You will
promptly notify us of all license agreements covering the Trademarks, Patents
and Copyrights executed after the date of this Security Agreement.

(n) Except as set forth in Schedule D, you are not a party to any license,
agreement or arrangement with respect to the Trademarks, Patents or Copyrights.

5. COVENANTS

You covenant and agree with us that from and after the date of this Security
Agreement and until the Obligations are fully satisfied:

(a) Further Documentation; Pledge of Instruments. At any time and from time to
time, upon our written request, and at your sole expense, you will promptly and
duly execute and deliver any and all such further instruments and documents and
take such further action as

 

- 6 -



--------------------------------------------------------------------------------

we may reasonably deem desirable in obtaining the full benefits of this Security
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the liens
and security interest granted thereby. You also hereby authorize us to file any
such financing or continuation statement pertaining to the Collateral without
your signature to the extent permitted by applicable law. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
immediately pledged to us hereunder, duly endorsed in a manner satisfactory to
us.

(b) Maintenance of Records. You will keep and maintain at your own cost and
expense satisfactory and complete records of the Collateral including, without
limitation, a record of all payments received and all credits granted with
respect to the Collateral and all other dealings with the Collateral. You will
mark your books and records pertaining to the Collateral to evidence this
Security Agreement and the security interests granted hereby. For our further
security, you agree that we shall have an interest in all of your books and
records pertaining to the Collateral and you shall deliver and turn over copies
of any such books and records to us or to our representatives at any time after
the occurrence and during the continuation of a Default on our written demand,
along with a certificate from a duly authorized officer that the copies
accurately reflect the originals.

(c) Maintenance of Trademarks, Patents and Copyrights. You will not do any act,
or omit to do any act, whereby the Trademarks, Patents or Copyrights or their
registrations thereof may become abandoned, invalidated, unenforceable, expired
or will otherwise diminish the value of the Trademarks, Patents or Copyrights,
and shall notify us immediately if you know of any reason or have reason to know
of any ground under which this result may occur. Without in any way limiting the
foregoing, you shall take appropriate action, if any action is required, at your
expense to halt the infringement of the Trademarks, Patents and Copyrights and
shall properly exercise your duty to control the nature and quality of the goods
and/or services offered by Licensees in connection with the Trademarks, Patents
and Copyrights listed on Schedules A, B and C.

(d) Indemnification.

(A) You assume all responsibility and liability arising from your use of the
Trademarks, Patents and Copyrights, and you hereby agree to indemnify and hold
us harmless from and against any claim, suit, loss, damage or expense (including
reasonable attorneys’ fees) arising therefrom.

(B) Upon Default, in any suit, proceedings or action brought by us under any
License for any sum owing thereunder, or to enforce any provisions of such
License you will indemnify and keep us harmless from and against all expense,
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the obligee thereunder,
arising out of a breach by you of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such obligee or its successors from you, and all of your such obligations
shall be and remain enforceable against and only against you and shall not be
enforceable against us.

 

- 7 -



--------------------------------------------------------------------------------

(e) Compliance with Laws, etc. You will comply, in all material respects, with
all acts, rules, regulations, orders, decrees, and directions of any
governmental authority applicable to the Collateral or any part thereof or that
is material to the operation of your business; provided, however, that you may
contest any act, regulation, order, decree or direction in any reasonable
manner, which shall not, in our sole opinion exercised in good faith, adversely
affect our rights or the first priority of our security interest in the
Collateral.

(f) Payment of Obligations. You will pay when due all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies), except that no such charge need be paid if
(i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any danger of the sale,
forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against in accordance with generally
accepted accounting principles.

(g) Compliance with Terms of Licenses, etc. You will perform and comply in all
material respects with all obligations under the Licenses and all other
agreements to which you are a party or by which you are bound relating to the
Collateral.

(h) Limitation of Liens on Collateral. You will not create, permit or suffer to
exist, and will defend the Collateral against and take such other action as is
necessary to remove, any lien, security interest, encumbrance, claim or right,
in or to the Collateral, except for Permitted Encumbrances and will defend our
right, title and interest in and to any of your rights under the Licenses and to
the Proceeds thereof against the claims and demands of all persons whomsoever.

(i) Limitations on Modifications of Licenses. You will not (i) amend, modify,
terminate or waive any provision of any License in any manner which could
reasonably be expected to materially adversely affect the value of such License
as Collateral without our prior written consent which consent will not be
unreasonably withheld or delayed, (ii) fail to exercise promptly and diligently
each and every material right which you may have under each License (other than
any right of termination) or (iii) fail to deliver to us a copy of each material
demand, notice or document sent or received by you relating in any way to any
License.

(j) Further Identification of Collateral. You will furnish to us such reports in
connection with the Collateral as we may reasonably request, all in reasonable
detail.

(k) Notices. You will advise us promptly, in reasonable detail, (i) of any lien,
or claim made or asserted against any of the Collateral, (ii) of any material
change in the composition of the Collateral, and (iii) of the occurrence of any
other event which would have a material effect on the aggregate value of the
Collateral or on the security interest created hereunder.

 

- 8 -



--------------------------------------------------------------------------------

(l) Right of Inspection. Subject to the limitations of Section 5 of the
Financing Agreement, we shall at all times have full and free access during
normal business hours to all of your books, correspondence and records, relating
to the Collateral.

(m) Additional Trademarks, Patents and Copyrights and Future Trademark, Patent
and Copyright Applications. In no event shall you adopt or use any Trademark,
Patent or Copyrights or register or file an application for the registration of
any Trademark, Patent or Copyright with the United States Patent and Trademark
Office or Copyright Office or any other country’s Patent, Trademark or Copyright
Office or any similar office or agency unless you promptly inform us, and, upon
our request, you will execute and deliver any and all agreements, instruments,
documents and papers as we may request to evidence our interest in your
Trademarks, Patents and Copyrights and the goodwill and general intangibles
relating thereto or represented thereby. In any event, you shall update
Schedules A, B, C and D hereof on an annual basis within forty-five (45) days of
January 1st of each year.

(n) Limitation on Further Uses of Trademarks, Patents and Copyrights. You will
not assign, sell, mortgage, lease, transfer, pledge, hypothecate, grant a
security interest in or lien upon, encumber, grant an exclusive or non-exclusive
license, or otherwise dispose of any of the Collateral, except in the ordinary
course of your business, without our prior written consent, and nothing in this
Agreement shall be deemed a consent by us to any such action. You shall advise
us in writing if you enter into any license (whether as licensee or licensor)
after the date hereof for the use of any Trademark, Patent or Copyright. Without
in any way limiting the foregoing, we must approve any future license or use by
you of the Trademarks, Patents and Copyrights, which consent will not be
unreasonably withheld, delayed or denied.

6. OUR APPOINTMENT AS ATTORNEY-IN-FACT

(a) You hereby irrevocably constitute and appoint us and any of our officers or
agents, with full power of substitution, as your true and lawful
attorney-in-fact with full irrevocable power and authority in your place and
stead and in your name or in our own name, from time to time in our discretion,
for the purpose of carrying out the terms of this Security Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
hereby give us the power and right, on your behalf, without notice to or assent
by you to do the following:

(i) Upon the occurrence and during the continuance of a Default, to ask, demand,
collect, receive and give acquittance and receipts for any and all moneys due
and to become due under any Licenses and, in your name or our own name or
otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Licenses and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by us for the purpose of
collecting any and all such moneys due under any Licenses whenever payable;

 

- 9 -



--------------------------------------------------------------------------------

(ii) To pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral; and

(iii) Upon the occurrence and during the continuance of any Default, (A) to
direct any party liable for any payment under any of the Licenses to make
payment of any and all moneys due and to become due thereunder directly to us or
as we shall direct; (B) to receive payment of and receipt for any and all
moneys, claims and other amounts due and to become due at any time in respect of
or arising out of any Collateral; (C) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (D) to defend any suit, action or
proceeding brought against you with respect to any Collateral; (E) to settle,
compromise, or adjust any suit, action or proceeding described above and, in
connection therewith, to give such discharges or release as we may deem
appropriate; and (F) generally to sell, transfer, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though we were the absolute owner thereof for all purposes, and to
do, at our option and your expense, at any time, or from time to time, all acts
and things which we deem necessary to protect, preserve or realize upon the
Collateral and our security interest therein, in order to effect the intent of
this Security Agreement, all as fully and effectively as you might do.

You hereby ratify all that said attorneys shall lawfully do or cause to be done
by virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable. Notwithstanding the foregoing, you further agree to
execute any additional documents which we may require in order to confirm this
power of attorney, or which we may deem necessary to enforce any of our rights
contained in this Security Agreement.

(b) The powers conferred on us hereunder are solely to protect our interests in
the Collateral and shall not impose any duty upon us to exercise any such
powers. We shall be accountable only for amounts that we actually receive as a
result of the exercise of such powers and neither we nor any of our officers,
directors, employees or agents shall be responsible to you for any act or
failure to act, except for our actions or failures to act that constitute fraud,
gross negligence or willful misconduct.

(c) You also authorize us, at any time and from time to time to execute, in
connection with any sale provided for in this Section 6 or in Section 9, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

7. EXECUTION OF POWER OF ATTORNEY

Concurrently with the execution and delivery hereof, you are executing and
delivering to us, in the form of Exhibit E hereto, five (5) originals of a Power
of Attorney for the implementation of the assignment, sale or other disposal of
the Trademarks, Patents and Copyrights pursuant to paragraph 6 hereof.

 

- 10 -



--------------------------------------------------------------------------------

8. PERFORMANCE BY US OF YOUR OBLIGATIONS

If you fail to perform or comply with any of your agreements contained herein
and we, as provided for by the terms of this Security Agreement, shall ourselves
perform or comply, or otherwise cause performance or compliance, with such
agreement, our expenses incurred in connection with such performance or
compliance shall be payable by you to us on demand and shall constitute
Obligations secured hereby.

9. REMEDIES, RIGHTS UPON DEFAULT

(a) If a Default shall occur and be continuing:

(i) All payments received by you under or in connection with any of the
Collateral shall be held by you in trust for us, shall be segregated from other
funds of yours, and shall forthwith upon receipt by you, be turned over to us,
in the same form as received by you (duly indorsed by you to us, if required);
and

(ii) any and all such payments so received by us (whether from you or otherwise)
may, in our sole discretion, be held by us as collateral security for, and/or
then or at any time thereafter applied in whole or in part by us against all or
any part of the Obligations in such order as we shall elect. Any balance of such
payments held by us and remaining after payment in full of all the Obligations
shall be paid over to you or to whomsoever may be lawfully entitled to receive
the same.

(b) If any Default shall occur and be continuing, you agree and consent that we
may succeed to the position of either Licensee or Licensor under the Licenses,
subject to the rights and interests of the holders of the Permitted Encumbrance,
and receive all rights and benefits of such party under the Licenses, including,
without limitation, the right to enforce the Licenses and the right to
sublicense the Trademarks and Patents.

(c) If any Default shall occur and be continuing, we may exercise in addition to
all other rights and remedies granted to us in this Security Agreement and in
any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Uniform
Commercial Code. You shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all amounts to
which we are entitled, and you will be liable for the reasonable fees of any
attorneys employed by us to collect such deficiency.

(d) You also agree to pay all of our reasonable costs, including attorneys’
fees, incurred with respect to the collection of any of the Obligations and the
enforcement of any of our rights hereunder.

(e) You hereby waive presentment, demand, protest or any notice (to the extent
permitted by applicable law and except as set forth in the Loan Agreement) of
any kind in connection with this Security Agreement or any Collateral.

 

- 11 -



--------------------------------------------------------------------------------

10. LIMITATION ON OUR DUTY IN RESPECT OF COLLATERAL

Beyond the safe custody thereof, we shall not have any duty as to any Collateral
in our possession or control or in the possession or control of any of our
agents or nominees or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.

11. NOTICES

Any notice to either party shall be deemed to have been validly served (a) upon
the earlier of actual receipt or four (4) days after deposit in the United
States Mail, registered or certified mail, return receipt requested, with proper
postage prepaid, (b) upon transmission, when sent by telecopy or other similar
facsimile transmission (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States mail as set forth in
subsection (a) above; (b) one (1) business day after deposit with a reputable
overnight courier with all charges prepaid; or (c) when hand-delivered and
received by the party to be notified.

Any notice shall be addressed as follows:

If to Secured Party, to:

Rosenthal & Rosenthal, Inc.

1370 Broadway

New York, NY 10018

Attn: Robert Martucci

Facsimile No. (212) 356-0900

If to Debtor, to:

EDGAR Online, Inc.

50 Washington Street

Norwalk, CT 06854

Attn: Susan Strausberg

Facsimile No.: (203) 852-5667

With a copy to:

Littman Krooks LLP

655 Third Avenue

New York, NY 10017

Attn.: Mitchell C. Littman, Esq.

Facsimile No.: (212) 759-2990

 

- 12 -



--------------------------------------------------------------------------------

12. SEVERABILITY

Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. NO WAIVER; CUMULATIVE REMEDIES

We shall not by any act, delay, omission or otherwise be deemed to have waived
any of our rights or remedies hereunder and no waiver shall be valid unless in
writing, signed by us, and then only to the extent therein set forth. A waiver
by us of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which we would otherwise have had on
any future occasion. No failure to exercise nor any delay in exercising on our
part, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the party
against whom enforcement is sought.

14. SUCCESSORS AND ASSIGNS; GOVERNING LAW

This Security Agreement and all of your obligations hereunder shall be binding
upon your successors and assigns, and shall, together with our rights and
remedies hereunder, inure to our benefit and our successors and assigns.
However, none of your rights or obligations under this Security Agreement may be
assigned without our prior written permission. This Security Agreement shall be
governed by, and be construed and interpreted in accordance with the laws of the
State of New York.

15. WAIVER OF TRIAL BY JURY; EXCLUSIVE JURISDICTION; SUBMISSION TO JURISDICTION;
ANSWER TO SUMMONS

THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY
LITIGATION WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE
OBLIGATIONS, THE RECEIVABLES, OR ANY OTHER TRANSACTION BETWEEN THE PARTIES AND
YOU HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED WITHIN THE CITY OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN
NEW YORK CITY IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE

 

- 13 -



--------------------------------------------------------------------------------

OBLIGATIONS. IN ANY SUCH LITIGATION YOU WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS AND AGREE THAT SERVICE THEREOF MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO YOU AT YOUR PLACE OF BUSINESS SET FORTH
ABOVE. WITHIN 30 DAYS AFTER SUCH MAILING, YOU SHALL APPEAR IN ANSWER TO SUCH
SUMMONS, COMPLAINT OR OTHER PROCESS, FAILING WHICH YOU SHALL BE DEEMED IN
DEFAULT AND JUDGMENT MAY BE ENTERED BY US AGAINST YOU FOR THE AMOUNT OF THE
CLAIM AND OTHER RELIEF REQUESTED THEREIN.

16. FURTHER INDEMNIFICATION

You agree to pay, and to save us harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Security Agreement.

 

- 14 -



--------------------------------------------------------------------------------

17. CONSTRUCTION WITH RESPECT TO MULTIPLE PARTIES

In construing this Agreement, references to “you” or “your” in this Agreement
shall mean each of you singly, both of you jointly and either of you in the
disjunctive, and shall be interpreted in each instance most favorably to us.

IN WITNESS WHEREOF, you have caused this Security Agreement to be executed by
one of your duly authorized officers on the date first set forth above.

 

ROSENTHAL & ROSENTHAL, INC. By:  

/s/ Robert L. Martucci

  Senior Vice President

 

The foregoing is acknowledged, accepted and agreed to: EDGAR ONLINE, INC. By:  

/s/ Susan Strausberg

  President and Chief Executive Officer

 

- 15 -



--------------------------------------------------------------------------------

State of Connecticut   )     )   ss.: County of                        )  

On the          day of             , 2007 before me, the undersigned, personally
came sworn, did depose and say that he resides at
                                        , that he is the
                                         of EDGAR Online, Inc., which executed
the foregoing instrument; that he executed the same in such capacity and that he
had authority to execute such instrument and that by his signature on the
instrument, the corporation duly executed the instrument.

 

 

Notary Public

 

State of New York   )     )   ss.: County of New York   )  

On the          day of             , 2007 before me, the undersigned, personally
came sworn, did depose and say that he resides at
                                        , that he is the
                                         of Rosenthal & Rosenthal, Inc. which
executed the foregoing instrument; that he executed the same in such capacity
and that he had authority to execute such instrument and that by his signature
on the instrument, the corporation duly executed the instrument.

 

 

Notary Public

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE A

(Trademarks and Domain Names)

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE B

(Patents)

 

- 18 -



--------------------------------------------------------------------------------

SCHEDULE C

(Copyrights)

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE D

(Licenses)

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE E

SPECIAL POWER OF ATTORNEY

 

STATE OF CONNECTICUT   )     )   ss.: COUNTY OF                        )  

KNOW ALL MEN BY THESE PRESENTS, that EDGAR Online, Inc (“Debtor”), having an
address at 50 Washington Street, Norwalk, CT 06854, hereby appoints and
constitutes, severally, Rosenthal & Rosenthal, Inc. (“Lender”), its true and
lawful attorney, with full power of substitution and with full power and
authority to perform the following acts on behalf of Debtor:

1. Execution and delivery of any and all agreements, documents, instrument of
assignment, or other papers which Lender, in its discretion, deems necessary or
advisable for the purpose of assigning, selling, or otherwise disposing of all
right, title, and interest of Debtor in and to any trademarks, patents and
copyrights, and all registrations, recordings, reissues, extensions, and
renewals thereof, or for the purpose of recording, registering and filing of, or
accomplishing any other formality with respect to the foregoing.

2. Execution and delivery of any and all documents, statements, certificates or
other papers which Lender, in its discretion, deems necessary or advisable to
further the purposes described in The Agreement.

This Power of Attorney, being a power coupled with an interest, is made pursuant
to an Intellectual Property Security Agreement between Debtor and Lender, of
even date herewith (the “Security Agreement”) and may not be revoked until
indefeasible payment in full of all Debtor’s “Indebtedness” (as defined in the
Security Agreement), and is subject to the terms and provisions thereof.

March     , 2007

 

EDGAR ONLINE, INC By:  

 

Name:   Title:  

 

- 21 -



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  )     )   ss.: COUNTY OF                        )  

On the          day of             , 2007 before me, the undersigned, personally
appeared                                         , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

Notary Public

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE J

(Licenses and Permitted Encumbrances)

 

- 23 -